Per Curiam.
Final judgment was rendered in this case on the 8th day of July, 1890, and a transcript and petition in error filed in this court July 9, 1891. A motion is now made to' dismiss for want of jurisdiction, the case not being filed within one year from the rendition of the judgment in the court below. The motion must be sustained. In computing time under the Code the first day is to be excluded and the last day included.. Under this rule the year would commence to run on the 9th day of July, 1890, and terminate on the 8th day of July, 1891. (Glore v. Hare, 4 Neb., 131.)